Citation Nr: 1717189	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had military service, classified as active duty for training (ACDUTRA) from January 1980 to June 1980, with National Guard service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a videoconference Board hearing before the undersigned.  A transcript of the hearing is of record.

The case was remanded by the Board in April 2012, February 2015, and June 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's claim can be properly adjudicated.

As noted above, this issue has been remanded several times already.  In the most recent June 2016 remand, the Board noted that the June 2015 examination was inadequate.  The Board remanded the claim for an addendum opinion to address the inadequacies.  

The RO obtained an addendum opinion in August 2016.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

As noted in the previous Board remand, the Veteran has a current diagnosis of obstructive sleep apnea from the Neurology Sleep Disorder Center of South Arkansas.  See, Private Treatment Records, 3, 6-7, 11, 21-22 (Jan. 22, 2009).  In hearing testimony presented in December 2010, the Veteran stated that during ACDUTRA, he experienced symptoms that included sleeplessness, fatigue, and snoring.  See, Dec. 8, 2010 Hearing Transcript, 4-5, 9.

The examiner who provided both the examination and the addendum opinion was asked to specifically consider the Veteran's statements as recorded in his hearing testimony, at pages 3 through 16 of the December 2010 hearing transcript, which addressed his complaints in service, and his reports that he continued to seek treatment for sleep problems after service.  The examiner was further asked to address the Veteran's theory regarding the start of his sleeping condition.

The Board finds that the June 2016 addendum opinion is inadequate, in that the examiner failed to consider the Veteran's statements of sleep issues during and post-service, as well as the Veteran's theory regarding the onset of his sleeping condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, submit, or authorize VA to obtain any private treatment records not already on file that he believes are pertinent to his appeal.  Obtain all outstanding VA treatment records.  

2.  Obtain an addendum opinion from an examiner other than the June 2015/June 2016 VA examiner.  The need for an examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  The new examiner should be provided with the Veteran's entire claims file to include a copy of this, and the previous, remands.  The examiner should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise medically related to his military service.

The examiner's opinion must include a detailed rationale for all conclusions reached.

The examiner must consider the Veteran's statements as recorded in his hearing testimony.  His statements regarding the development and diagnosis of sleep apnea are presented in the December 2010 hearing transcript at pages 3 through 16.  Address his complaints in service, and his reports that he continued to seek treatment for sleep problems after service.  The Veteran's theory regarding the start of his sleeping condition must be addressed.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



